SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 12b-25 Commission File Number 000-30262 NOTIFICATION OF LATE FILING o Form 10-Ko Form 11-Ko Form 20-Fx Form 10-QoForm N-SAR For Period Ended: June 30, 2007 o Transition Report on Form 10-K o Transition Report on Form 10-Q o Transition Report on Form 20-F o Transition Report on Form N-SAR o Transition Report on Form 11-K For Period Ended: Read attached instruction sheet before preparing form.Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I.Registrant Information Full name of registrant VISUALANT, INCORPORATED Former name if applicable: Address of principal executive office (street and number): 500 Union Street, Ste. 406 City, State and Zip Code: Seattle, WA98101 Part II.Rule 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check appropriate box.) x (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form10-KSB, 20-F, 11-K or FormN-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. 1 Part III.Narrative State below in reasonable detail the reasons why Form10-KSB, 11-K, 20-F, 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. A delay in receiving financial information and the inability of the Registrant to incorporate that information into the Form 10-QSB without unreasonable effort and expense on behalf of the Registrant has caused the inability to file timely. Part IV.Other Information (1) Name and telephone number of person to contact in regard to this notification: Bradley Sparks 206 903-1351 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). x Yeso No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yesx No VISUALANT INCORPORATED (Name of registrant as specified in charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:
